Opinion oe the Court by
Judge Robertson:
Waiving tbe want of legal service on tbe infants which was not cured by tbe irregular appointment and answer of a guardian ad litem, tbe judgment must be reversed on tbe merits.
There is no proof of Kitty Gabbard’s insolvency when she conveyed tbe land to Mrs. Spearman and her two infant children.
Desirous to sell before her removal, she offered tbe land to Luttrel, who refused to buy, at tbe same price given afterwards by Mrs. Spearman who paid tbe consideration of $100 when tbe conveyance was made. We cannot therefore see sufficient evidence of an intent by Kitty Gabbard to defraud any creditor imputed to her in tbe petition, and denied, in tbe answers. But even if she was actuated by such motive there is no proof of a knowledge of it, or any participation in it by tbe vendees.
Wherefore tbe judgment for selling tbe land conveyed is reversed, and tbe cause remanded with instructions to dismiss the petition against tbe appellants.